Citation Nr: 1018247	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-17 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss. 

2.  Entitlement to service connection for a foot disorder, to 
include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for complications from hernia surgery, including 
pinched disc in the neck, numbness and tingling in both 
hands, tingling in the right leg, and cellulitis. 

5.  Entitlement to an initial compensable evaluation for 
shrapnel wound of the abdomen. 

6.  Entitlement to an initial evaluation in excess of 10 
percent for status post laceration of the right thumb. 

7.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus. 

8.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran had active military service from December 1965 to 
February 1978; he also had active duty for training from 
April 16, 1964 to August 5, 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Lincoln, 
Nebraska, Regional Office (RO).  By a rating action in August 
2007, the RO granted service connection for small shrapnel 
wound of the abdomen, evaluated as 0 percent disabling.  That 
rating action also denied a claim for a rating in excess of 
50 percent for PTSD with major depressive disorder; it denied 
the Veteran's attempt to reopen a previously denied claim of 
entitlement to service connection for hearing loss, and it 
denied a claim for TDIU.  By a rating action in December 
2007, the RO granted service connection for status post 
laceration of the right thumb and assigned a 10 percent 
disability rating; the RO denied a claim of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
complications from hernia surgery.  The RO also denied 
service connection for hepatitis C.  

By a rating action in April 2009, the RO granted service 
connection for type II diabetes mellitus and assigned a 20 
percent disability rating, effective December 2008.  The RO 
also denied service connection for a bilateral foot disorder, 
to include as secondary to the service-connected diabetes 
mellitus.  

(The issues of entitlement to higher evaluations for diabetes 
mellitus and PTSD with major depressive disorder, as well as 
entitlement to TDIU, are addressed in the REMAND that follows 
the decision below.)  


FINDINGS OF FACT

1.  By a rating action in September 2005, the RO denied a 
claim of entitlement to service connection for hearing loss.  
The Veteran did not appeal that determination.  

2.  The evidence received since the September 2005 rating 
decision is cumulative and redundant; it does not raise a 
reasonable possibility of substantiating the claim, and does 
not, by itself or in conjunction with evidence previously 
assembled, relate to an unestablished fact necessary to 
substantiate the claim.  

3.  Hepatitis C was not manifest during service and is not 
otherwise related to the Veteran's active service.  

4.  Any disability affecting the Veteran's feet is not shown 
to be related to military service or his service-connected 
diabetes mellitus.  

5.  Any residual disability due to a ventral hernia repair is 
not the result of carelessness, negligence, lack of proper 
skill, error in judgment, or some other incident or fault on 
the part of the VA; nor is any such disability the result of 
an event that was not reasonably foreseeable.  

6.  The Veteran's shrapnel wound of the abdomen is manifested 
by no more than slight impairment.  

7.  The Veteran's service-connected residuals of a laceration 
of the right thumb include a mildly tender, 2 cm. scar, and 
complete range of motion of the hand.  The veteran's right 
thumb is not ankylosed, and he does not have a gap of more 
than two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers.  


CONCLUSIONS OF LAW

1.  The evidence received since a September 2005 rating 
decision that denied service connection for hearing loss is 
not new and material; therefore, this claim cannot be 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104(a), 3.156(a) (2009).  

2.  The Veteran does not have hepatitis C that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  

3.  The Veteran does not have a foot disability that is the 
result of disease or injury incurred in or aggravated by 
active military service, and any such disorder is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2009).  

4.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for complications from 
hernia surgery have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159(a), 
3.361 (2009).  

5.  The criteria for an initial compensable rating for 
shrapnel wound of the abdomen have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.73, Diagnostic Code 5319 
(2009).  

6.  The criteria for an initial evaluation in excess of 10 
percent for status post laceration of the right thumb have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.31, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5228, 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States 
Court of Appeals for Veterans Claims has held that VCAA 
notice should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a statement of 
the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of 
letters dated in April 2007, May 2007, June 2007, October 
2007, and February 2009 from the RO to the Veteran which were 
issued prior to the RO decisions in August 2007, December 
2007, and April 2009, respectively.  Additional letters were 
issued in March 2008 and June 2008.  Those letters informed 
the Veteran of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  The Board finds that the content of those letters 
complied with the requirements of 38 U.S.C.A. §  103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided an opportunity at that time to 
submit additional evidence.  In addition, the April 2008 
SOCs, the July 2008 SSOCs, the June 2009 SOC, and the June 
2009 SSOC provided the Veteran with an additional 60 days to 
submit additional evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  

It also appears that all obtainable evidence identified by 
the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the 
duty-to-assist requirements of the VCAA and the implementing 
regulations.  Neither the Veteran nor his representative has 
contended that any evidence relative to the issues decided 
herein is absent from the record.  While the Veteran was not 
afforded an examination regarding his hepatitis C, the Board 
finds that such an examination was not warranted.  
Specifically, there is no evidence in service of hepatitis C 
infection, no evidence of the Veteran having any in-service 
risk factors, and the Veteran has not provided an in-service 
incident that constitutes a risk factor for hepatitis C.  
Therefore, the Board finds that VA does not need to afford 
him an examination for this issue.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  However, the Veteran has been afforded 
examinations on the other issues decided herein.  McLendon v. 
Nicholson, supra.  Significantly, the Veteran was afforded 
examinations in August 2006, June 2007, August 2007, and 
February 2009.  The reports reflect that the examiners 
solicited symptoms from the Veteran, examined the Veteran, 
and provided opinions necessary to decide the service 
connection issue and findings necessary to apply rating 
criteria for the rating claims.  Therefore, these 
examinations are adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding the issues decided herein for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands 
are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying 
his claim for benefits, that decision becomes final.  See 
DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as 
provided by law concerning claims of clear and unmistakable 
error, when a case or issue has been decided and an appeal 
has not been taken within the time prescribed by law, the 
case is closed, the matter is ended, and no further review is 
afforded.).  However, pursuant to 38 U.S.C. § 5108, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

III.  Factual Background.

The Veteran entered active duty in December 1965.  His DD 
Form 214 indicates that he served as an engineer equipment 
repairman.  He served in Vietnam from September 1, 1966 to 
May 20, 1968.  His military personnel records indicate that 
he was awarded the Purple Heart, the Vietnam Service Medal 
w/4 bronze service stars, and the Republic of Vietnam 
Gallantry Cross w/Palm Unit Citation badge.  An enlistment 
examination, dated in December 1965, reported a finding of 
high frequency hearing loss.  The Veteran underwent an 
examination for airborne training in April 1977, at which 
time, an Audiological evaluation revealed pure tone 
thresholds of 20, 20, 40, and 60 decibels in the right ear at 
the 500, 1000, 2000, and 4000 Hertz levels, and 20, 20, 60, 
and 70 decibels in the left ear at the 500, 1000, 2000, and 
4000 Hertz levels.  He was diagnosed with high frequency 
hearing loss, bilateral.  On an audiological evaluation in 
January 1978, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25

25
LEFT
25
25
25

25

The service treatment records (STRs) do not reflect any 
complaints, findings or diagnoses of a foot disorder or 
hepatitis C.  

The Veteran's initial claim for service connection (VA Form 
21-526) was received in June 2005.  In conjunction with his 
claim, the Veteran was afforded a VA examination in August 
2005.  The examiner noted that the Veteran served in the Army 
from April 1964 to August 1964 and from December 1965 to 
February 1978; he served in combat in Vietnam for 17 months.  
The examiner also noted that a whispered voice test was 
normal at induction; and, an audiogram completed in April 
1977 showed a moderate to severe hearing loss from 2 KHz to 4 
KHz in the left ear and a moderate loss from 2 KHz to 4 KHz 
in the right ear.  The separation audiogram completed on 
"January 18, 1968" showed normal hearing, bilaterally.  The 
Veteran indicated that he was with a combat engineer unit; as 
a result, he worked around heavy equipment on a daily basis.  
The Veteran hit a landmine with a wrecker in a Vietnam and he 
felt that his hearing had been diminished since that 
accident.  The pertinent diagnosis was bilateral 
sensorineural hearing loss.  The examiner stated that a 
review of the Veteran's records show that there was a 
bilateral hearing loss at the time of an examination in April 
1977; however, the Veteran's hearing sensitivity was within 
normal limits on January 18, 1968.  The examiner noted that 
the Veteran may have had a temporary threshold shift at the 
time of the test in 1977, but his thresholds recovered to 
normal sensitivity, as indicated on the separation 
examination.  Furthermore, the thresholds recorded at the VA 
examination were not believed to be true indicators of the 
Veteran's hearing sensitivity.  The examiner concluded that 
it was not likely that the Veteran's hearing loss was due to 
military noise exposure; he explained that, since the damage 
is done when exposed to noise, a normal audiogram subsequent 
to the noise exposure would verify that the hearing had 
recovered without permanent loss.  

By a rating action of September 2005, the RO denied the claim 
of service connection for hearing loss.  This decision was 
based on a finding that service medical records showed that 
the Veteran's hearing was within normal limits at the time of 
the military separation examination audiogram.  By letter 
dated in September 2005, the Veteran was informed of the 
decision and of his procedural and appellate rights.  

VA progress notes dated from July 2006 through October 2006 
reflect treatment for epigastric and umbilical hernia.  

The records indicate that the Veteran was seen at a surgery 
clinic in September 2006 with complaints regarding a ventral 
and umbilical hernia, which he stated that he had had for 
about 40 years.  The Veteran stated that the hernia was 
mildly tender to palpation and that he was able to reduce it.  
Examination revealed a large herniation in the epigastric 
region and the umbilicus slightly tender to palpation.  The 
assessment was epigastric and umbilical hernia.  The plan was 
for a laparoscopic surgical repair of the large epigastric 
and umbilical hernia in November 2006.  

On January 3, 2007, the Veteran presented for ventral hernia 
repair.  He denied recent fevers or illness.  He complained 
of pain at the site of the hernia with exertion.  It was 
noted that the Veteran had a large ventral hernia surrounding 
the umbilicus with no previous history of abdominal 
operation.  The Veteran signed an informed consent for the 
surgery, which consisted of a laparoscopic ventral hernia 
repair.  The Veteran underwent a laparoscopic 
ventral/umbilical hernia repair.  On January 4, 2007, it was 
noted that the Veteran was doing well; he had increased 
abdominal distension from prior to surgery.  Pain was under 
control.  On January 7, 2007, the Veteran had a full range of 
motion in all extremities, equal strength bilaterally; he was 
able to ambulate.  On January 11, 2007, the extremities were 
reported to be within normal limits.  When seen on January 
12, 2007, the Veteran indicated that he was feeling better.  
The assessment was post-operative cellulitis complicating 
ventral hernia repair with mesh.  The Veteran was seen for a 
follow-up evaluation in February 2007; at that time, he 
stated that he had been having some numbness in his hands and 
feet and thighs since the surgery.  He stated that he was 
seen at the emergency room and was sent home with a 
neurologic consultation; however, he had not heard anything 
from neurology.  

In a statement in support of claim (VA Form 21-4138), dated 
in March 2007, the Veteran indicating that he was seeking 
compensation for shrapnel wounds that he received in Vietnam 
when he ran over a landmine in a wrecker.  The Veteran 
indicated that he had shrapnel in the abdomen some of which 
were removed during an operation on January 3, 2007.  In 
another statement in support of claim dated in March 2007, 
the Veteran requested service connection for a scar to his 
right thumb.  

On the occasion of a VA examination in June 2007, the Veteran 
stated that he was involved in a landmine explosion in 
Vietnam in 1967, during which he sustained shrapnel to the 
abdomen.  It was noted that, in January 2007, he was admitted 
to the hospital with a diagnosis of ventral hernia 
complicated by abdominal cellulitis.  On January 3, 2007, the 
Veteran underwent laparoscopic ventral hernia repair with 
mesh; and, on January 16, 2007, he underwent fluid collection 
drainage by interventional radiology.  The examiner noted 
that an examination showed the Veteran to be morbidly obese.  
There was a very tiny, charcoal looking area above and to the 
right of the abdomen, which appeared to be shrapnel 
(gunpowder-like).  There appeared to be no metal in the 
abdomen or chest, and no shrapnel was seen on x-rays in the 
system.  However, there was a small area about the abdomen 
that looked typical of an old shrapnel injury.  However, the 
causes of this specific ventral hernia/umbilical hernia 
appeared to be elusive, especially as to their time of onset.  
There were no scars present, no residual nerve damage, and 
motion was not limited.  The pertinent diagnosis was shrapnel 
to the abdomen.  The examiner stated that it was unlikely 
that such a small piece of shrapnel would cause the hernia 
conditions that the Veteran has had for many years.  It was 
determined that the shrapnel itself was not causing any 
complaints.  

The record indicates that the Veteran was seen in July 2007 
for evaluation of his complaints of numbness and pain in both 
arms and right leg.  It was noted that the Veteran had 
abdominal hernia surgery in January 2007 under general 
anesthesia; and, since then, he has had problems with 
numbness of both arms and numbness of the right thigh.  Since 
then, however, this obese male who works in heavy 
transmission, has not been able to return to work as he has 
difficulty holding onto objects.  He complained of severe 
burning pain in both arms up to the shoulders but worse in 
the hands.  The assessment was pain and numbness in both arms 
and right leg.  The etiology of his neuropathy was unclear.  
He stated that it was unlikely to be related to the surgery 
although symptoms started right after that.  

In July 2007, the Veteran's claims folder was referred to a 
VA examiner for a medical opinion.  Following review of the 
evidence of record, including CPRS, the Veteran's statements, 
hospital discharge summary, surgical/operative reports 
regarding the ventral hernia repair performed on January 3, 
2007, the examiner stated that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instance of fault on the part of VA in 
furnishing medical care in connection with the ventral hernia 
repair surgery.  The indication for the Veteran's surgery was 
clear, and surgeries were performed without complications due 
to any errors or lack of judgment.  The physician further 
noted that, review of all evidence of record in connection 
with the hernia repair reveals that care provided regarding 
the hernia condition was well within established standards of 
medical care.  Although unfortunate, postoperative 
infection/cellulitis can be a potential, unfavorable outcome 
of any surgical procedure.  Regarding the Veteran's 
neurological complaints, which began following surgery, 
review of the records note that there has been no 
determination of a specific causal relationship of his 
symptoms and his laparoscopic hernia repair.  

The Veteran was afforded a VA examination in August 2007 for 
evaluation of his hand and thumb.  The Veteran described 
being involved in a land mine explosion while serving in 
Vietnam.  The Veteran reported being a driver of a vehicle 
that went over a land mine and the explosion resulted in the 
thumb of his right hand being caught between two objects, 
ultimately resulting in a laceration over the thenar 
eminence.  He underwent suture repair of the wound at a field 
station.  He only underwent suture closure of the skin 
without primary tendon repair procedure being performed.  The 
Veteran indicated that the wound healed without incident or 
infection; however, since the injury, he has had some 
decreased range of motion of flexion across the 
metacarpophalangeal joint of the right thumb and even more 
significant loss of flexion across the interphalangeal joint 
of the right thumb.  He also reported occasional achiness and 
pain particularly with overuse such as gripping and lifting 
or twisting.  He also reported pain and discomfort with 
exposure to cold as well as some slight swelling; he will 
occasionally utilize a brace.  He last worked in January 2007 
having worked doing transmission repairs for a trucking 
company the previous 1 and 1/2 years; he stated that he was no 
longer working secondary to some neurological symptoms.  It 
was noted that the Veteran had a 2-cm scar over the thenar 
eminence of the right hand.  The scar itself was minimally 
tender and there was no underlying tissue loss.  The scar did 
not appear to be restricting range of motion.  He was 
utilizing no specific creams or ointments or treatment for 
the scar itself.  The scar did not demonstrate any breakdown.  

On examination, it was reported that the Veteran was right 
hand dominant.  The symptoms involved limited motion of the 
right thumb.  The Veteran reported increased pain during 
flare-ups, with difficulty lifting, gripping and fine 
manipulation.  There was no ankylosis and no deformity of one 
or more digits.  There was no gap between the thumb pad and 
the tips of the fingers on attempted disposition of thumb to 
fingers.  There was also no gap between finger and proximal 
transverse crease of hand on maximal flexion of the fingers.  
There were no deformities identified in the hands.  Grip 
strengths were 5/5 and equal bilaterally.  Hand strength and 
dexterity were intact and good, with no anatomical defects.  
The Veteran was able to touch the tip of the thumb to all 
fingertips.  There were no objective findings of pain, 
weakness, excess fatigability, incoordination, lack of 
endurance, or loss in range of motion with repetitive 
movement.  The examiner could not express, without resorting 
to mere speculation, additional limitation due to repetitive 
use during a flare-up.  Three views of the both hands were 
obtained.  Views of the right hand showed a healed fracture 
of the distal phalanx of the fifth finger.  There was some 
deformity present with degenerative changes in the distal 
inner phalangeal joint of the right fifth finger.  No acute 
fractures were identified.  The remainder of the joints 
appeared normal.  The impression was degenerative changes 
distal phalanx right fifth finger with healed fracture of the 
distal phalanx.  The diagnosis was status post laceration of 
the right thumb with residual decreased range of motion; the 
examiner described the effect of the disability as mild.  The 
examiner stated that the right thumb condition and scar were 
at least as likely as not caused by or a result of military 
service.  Furthermore, the injury and scar certainly could be 
residual to such an injury, and the location of the scar 
certainly corresponds with an underlying tendon injury 
resulting in the lack of flexion across the IP joint and 
metacarpophalangeal joint of the right thumb.  

The examiner noted that there was a scar on the right upper 
extremity.  The scar was described as a 2 cm x 0.1 cm scar 
located on the right thenar eminence.  The scar was well-
healed.  There was no underlying tissue loss or depression.  
There was no adherence of scar to underlying tissue.  There 
was no elevation of scar or keloid formation.  The scar was 
mildly tender to palpation.  There was no skin breakdown.  
There was no functional loss or loss of range of motion to 
any joint due to the scar.  

In October 2007, the Veteran was seen for complaints of 
burning pain, numbness in both upper extremities and legs.  
He was seen in a GI clinic in November 2007 with a history of 
hepatitis C, genotype I and with viremia and normal 
transminases.  Risk factors included blood transfusion in 
1968.  It was noted that the Veteran does have a tattoo but 
this was obtained 5 years ago.  He had no history of IV or 
INDU, no dialysis, no known sexual exposure.  The Veteran 
indicated that he does not drink alcohol now or in the past.  
(He has a history of PTSD with depression under good control 
at this time; however, he does have suicidal ideations at 
times.  He has flashbacks to Vietnam at night and sometimes 
becomes aggressive in his sleep.)  The assessment was 
hepatitis C genotype I.  

Private treatment reports dated in January 2009 reflect 
diagnoses of diabetes mellitus and neuropathy.  

The Veteran was afforded a VA examination in January 2009.  
He was described as being morbidly obese at 380 pounds.  In 
February 2009, the Veteran's claims folder was forwarded to 
an examiner for a medical opinion with respect to the claim 
that a bilateral foot condition listed as "tingling in the 
toes" is secondary to his service-connected diabetes 
mellitus.  Following a review of the claims folder, the 
examiner explained that neuropathy secondary to chronic 
elevation of blood sugar generally appears after 10 years of 
ill-controlled blood sugar.  The examiner noted, this 
Veteran, based on his blood work to include fasting BS and 
Hemoglobin A1C tests has demonstrated reasonable to good 
control of his blood sugar.  Therefore, the examiner 
concluded that the sensations in the Veteran's feet are less 
likely due to nerve damage secondary to chronically elevated 
blood sugar.  The examiner further noted that it appeared 
that the Veteran's diabetic condition was diagnosed one year 
ago which would make the onset of his tingling in the toes 
due to some other condition.  

VA progress notes dated from April 2009 to June 2009 show 
that the Veteran continued to receive clinical attention for 
complaints of numbness and weakness in the upper and lower 
extremities.  


IV.  Legal analysis-Claim to Reopen

Upon review of the evidence pertaining to this claim, the 
Board concludes that new and material evidence sufficient to 
reopen the Veteran's claim of entitlement to service 
connection for bilateral hearing loss disability has not been 
submitted.  The September 2005 denial was based on a finding 
that the diagnosed hearing loss was not shown to have begun 
in service or within one year from discharge.  In addition, 
there was no evidence linking hearing loss to service.  The 
evidence added to the record since the previous rating 
decision does not include any competent evidence showing 
hearing loss disability in service or within one year after 
discharge.  There is no evidence linking hearing loss 
disability to service.  In sum, none of the evidence added to 
the record since the previous final rating decision relates 
to an unestablished fact necessary to substantiate the claim 
of entitlement to service connection for hearing loss.  The 
Veteran's assertions that hearing loss is related to service 
had previously been voiced and were considered by the RO in 
adjudicating the claim originally; the current assertions are 
therefore cumulative.  Similarly, medical evidence disclosing 
that the Veteran has a current hearing loss is not new and 
material.  In this regard the Board notes that evidence 
tending to confirm a previously established fact is 
cumulative.  Accordingly, none of the evidence added to the 
file since the September 2005 rating decision is new and 
material for the purpose of reopening the claim of 
entitlement to service connection for hearing loss.  
Accordingly, the claim is not reopened.  38 C.F.R. § 3.156(a) 
(2009).  

V.  Legal Analysis--Service Connection

Service connection is warranted for disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty."  38 U.S.C. §§ 1110, 
1131.  To establish a right to compensation for a present 
disability, a claimant must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"--the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability 
that is proximately due to or the result of a service- 
connected disease or injury.  38 C.F.R. § 3.310(a); see 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

Prior to October 10, 2006, the provisions of 38 C.F.R. 
§ 3.310 directed, in pertinent part, that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  The Court clarified that service 
connection shall be granted on a secondary basis under the 
provisions of 38 C.F.R. § 3.310(a) where it is demonstrated 
that a service-connected disorder has aggravated a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

There has been an amendment to the provisions of 38 C.F.R. 
§ 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995) 
(which allowed for secondary service connection on an 
aggravation basis), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  

As to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disease or injury; and (3) evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

A.  Hepatitis C

The veteran claims entitlement to service connection for 
Hepatitis C.  Medically recognized risk factors for hepatitis 
C include: (a) transfusion of blood or blood product before 
1992; (b) organ transplant before 1992; (c) hemodialysis; (d) 
tattoos; (e) body piercing; (f) intravenous drug use (with 
the use of shared instruments); (g) high-risk sexual 
activity; (h) intranasal cocaine use (also with the use of 
shared instruments); (i) accidental exposure to blood 
products as a healthcare worker, combat medic, or corpsman by 
percutaneous (through the skin) exposure or on mucous 
membrane; and (j) other direct percutaneous exposure to 
blood, such as by acupuncture with non-sterile needles, or 
the sharing of toothbrushes or shaving razors.  See VBA 
Training Letter 211A (01-02), dated April 17, 2001.  

The regulations provide that, in considering claims of 
veterans who engaged in combat during campaigns or 
expeditions, satisfactory lay or other evidence of incurrence 
or aggravation in such combat of an injury or disease, if 
consistent with the circumstances, conditions or hardships of 
such service, will be accepted as sufficient proof of service 
connection, even when there is no record of incurrence or 
aggravation.  38 U.S.C.A. § 1154(b) (West 2002).  However, 
section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  

The Veteran contends that his current diagnosis of hepatitis 
C is related to in-service combat wounds.  As indicated, 
because the Veteran is in receipt of the Purple Heart Medal, 
a wound during combat against the enemy has been 
demonstrated.  

In addition to the general statutory and regulatory legal 
authority governing service connection claims, a VA Fast 
Letter issued in June 2004 (FL 04-13, June 29, 2004) 
identified "key points" that included the fact that hepatitis 
C is spread primarily by contact with blood and blood 
products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  It was concluded in FL 04-13 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992, and injection drug 
use.  It also noted that transmission of hepatitis C virus 
with air gun injections was "biologically plausible," 
notwithstanding the lack of any scientific evidence of 
documented cases of air-gun infection.  The Fast Letter noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission and, if applicable, a 
rationale as to why the examiner believes the air gun was the 
source of the hepatitis C.  

After a careful review of all the evidence in the Veteran's 
claims file, and with application of the combat presumption, 
the Board finds that a preponderance of the evidence is 
against the claim for service connection for hepatitis C.  
The weight of the evidence demonstrates that the Veteran did 
not have any in-service risk factors that are recognized as 
creating a high risk of hepatitis infection.  The Veteran's 
service treatment records do not document activities that are 
recognized as creating a high risk of hepatitis infection, 
e.g., blood transfusion, tattoos, intravenous drug use or 
promiscuous sexual activity.  Although not required to 
establish a claim for service connection, but as some 
evidence that tends to weigh against the claim, there is also 
no in-service diagnosis or treatment of hepatitis C.  

The Veteran contends that the specific high-risk factor that 
applies to his case is a blood transfusion before 1992.  
During service, the Veteran sustained a laceration to the 
right thumb and shrapnel to the abdomen.  Service treatment 
records confirm that he was treated for the laceration.  The 
Veteran contends that he was given a blood transfusion as 
part of his treatment.  However, there is no indication in 
any of the records that the Veteran received a blood 
transfusion.  

Service treatment records are void of treatment for or 
diagnoses of hepatitis C.  Post-service medical evidence 
shows that the Veteran was diagnosed with hepatitis C in 
January 2007.  The Board finds that the evidence does not 
show that the Veteran received a blood transfusion during 
service.  The Board finds it highly unlikely that something 
as significant as a blood transfusion would have been omitted 
from the surgical summary report.  

In this case, the weight of the evidence is against the 
claim.  The Veteran was not diagnosed with or treated for 
hepatitis C until January 2007.  In fact, a November 2007 GI 
clinic note indicates that the Veteran has a history of 
hepatitis C; it was stated that risk factors include blood 
transfusion in 1968.  It was noted that he had a tattoo but 
this was obtained just 5 years earlier.  He had no history of 
IV or INDU, no disability, and no known sexual exposure.  The 
Veteran does not drink alcohol now or in the past.  This 
diagnosis is over 29 years from his discharge from service 
and this lengthy period without treatment is evidence against 
a finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service as one factor to be weighed and considered).  

The Veteran's current hepatitis C is not shown to be due to 
any event or incident of the Veteran's period of active duty.  
There is no competent evidence of etiological connection 
between his military service and his hepatitis C.  In 
addition to not having any in-service risk factors, the Board 
finds that service connection must be denied because a 
Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  In this case, the Veteran has 
not submitted any competent evidence of etiological 
connection between his military service and his hepatitis C, 
including no credible evidence of continuous symptoms since 
service separation.  As noted above, the Veteran is not found 
to be credible regarding the history of transfusion during 
service.  

There is no competent evidence of a relationship between the 
Veteran's diagnosis of hepatitis C and his military service.  
While the Veteran believes he contracted this disease from a 
blood transfusion in service, the evidence does not indicate 
that he received a blood transfusion in service.  And, the 
record suggests a post-service risk factors for hepatitis C, 
and there is no competent opinion to show that the hepatitis 
C is related to service.  As such, the evidence preponderates 
against the Veteran's claim, and it must be denied.  

B.  Foot disorder

Upon review of the record, the Board concludes that service 
connection is not warranted for a foot disorder.  The Board 
observes that there is no evidence of a bilateral foot 
disorder during the Veteran's military service.  STRs do not 
show any in-service complaints, findings, or diagnoses of a 
bilateral foot disorder.  Moreover, the first mention of 
neurological symptoms involving the feet was in February 
2007, over 29 years after active service.  

The remaining question, therefore, is whether there is 
probative evidence of a relationship between current 
disability and service or a service-connected disease or 
injury.  There is no probative evidence of record linking a 
foot disorder to his service or to a service-connected 
disease or injury.  The only probative medical opinion of 
record is against the Veteran's claim.  The February 2009 VA 
examiner opined that the sensations in the Veteran's feet are 
less likely due to nerve damage secondary to chronically 
elevated blood sugar.  The examiner further noted that it 
appeared that the Veteran's diabetic condition was diagnosed 
only one year earlier which would suggest that the onset of 
his tingling in the toes was due to some other condition.  

Although the Veteran attributes his foot disorder to his 
service connected diabetes mellitus, the Board may discount 
lay evidence when appropriate.  While the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  There is no 
evidence showing, and the Veteran does not assert, that he 
has medical training to provide competent medical evidence as 
to the etiology of the claimed chronic condition manifested 
by numbness and tingling in his feet.  Here, we find his 
assertions to be of less value than the contemporaneous 
records during service and the February 2009 VA examiner's 
opinion.  While the evidence of record shows that the Veteran 
has a foot disorder, the Board finds that the more convincing 
evidence shows that his disability was not manifest during 
service and is not attributable to his service-connected 
diabetes mellitus.  

Put simply, the evidence does not establish that the Veteran 
had a bilateral foot disorder during active service or that 
his bilateral foot disorder is otherwise related to active 
service.  Accordingly, a bilateral foot disorder was not 
incurred in or aggravated by service.  Also, the evidence 
shows no relationship between the Veteran's bilateral foot 
disorder and his service-connected diabetes mellitus.  There 
is no proof of causation and no proof of aggravation.  Hence, 
a foot disorder is not proximately due to or the result of a 
service-connected disease or injury.  The preponderance of 
the evidence is against the claim, and there is no doubt to 
be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a foot disorder is denied.  

VI.  Legal Analysis-38 U.S.C.A. § 1151

The law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the Veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the Veteran when the proximate cause of the 
disability or death was:  (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not recently foreseeable.  38 U.S.C.A. § 1151.  

The regulations provide that benefits under 38 U.S.C.A. § 
1151(a) for claims received by VA on or after October 1, 
1997, as in this case, for additional disability or death due 
to hospital care, medical or surgical treatment, examination, 
training and rehabilitation services, or compensated work 
therapy program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the Veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361 (2009).  

It must be shown that the hospital care, medical or surgical 
treatment, or examination caused the Veteran's additional 
disability or death, and that (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health-
care provider or that (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
Veteran's or, in appropriate cases, the Veteran's 
representative's informed consent.  To establish the 
proximate cause of an additional disability or death, it must 
be shown that there was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing hospital care, medical or surgical 
treatment, or examination.  Whether the proximate cause of a 
Veteran's additional disability or death was an event not 
reasonably foreseeable is in each claim to be determined 
based on what a reasonable health-care provider would have 
foreseen.  38 C.F.R. § 3.361(d) (2009).  

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to the 
veteran's condition after such treatment, examination or 
program has stopped.  See 38 C.F.R. § 3.361(b).  

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment resulted in the Veteran's additional 
disability.  See 38 C.F.R. § 3.361(c) (1).  Furthermore, the 
proximate cause of the disability claimed must be the event 
that directly caused it, as distinguished from a remote 
contributing cause.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA.  Loving v. Nicholson, 19 Vet. App. 96, 100 
(2005).  In order for additional disability to be compensable 
under 38 U.S.C.A. § 1151, the additional disability must have 
been the result of injury that was part of the natural 
sequence of cause and effect flowing directly from the actual 
provision of "hospital care, medical or surgical treatment, 
or examination" furnished by VA and that such additional 
disability was directly caused by that VA activity.  Id at 
101.  

Upon consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for benefits under the provisions of 38 
U.S.C.A. § 1151 for complications from hernia surgery, 
including pinched disc in the neck, numbness and tingling in 
both hands, tingling in the right leg and cellulitis, 
resulting from a ventral hernia repair in January 2007.  

As noted above, § 1151 requires proof of causation.  In order 
to be compensable under § 1151, a veteran's additional 
disability must have actually been caused by hospital care, 
medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Such is not 
the case here, and the Veteran's claim fails on that basis.  
The evidence does not show that there were any additional 
residuals beyond what is expected from surgery, such as a 
surgical scar, and the cellulitis.  However, there is no 
indication that the cellulitis resulted in any chronic 
disability.

In July 2007, an opinion was obtained from a VA examiner.  
The examiner indicated that the claims file was reviewed.  
The examiner stated that there was no evidence of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar instances of fault on the part of VA in 
furnishing medical care in connection with the ventral hernia 
repair surgery.  The indication for the Veteran's surgery was 
clear, and surgeries were performed without complications due 
to any errors or lack of judgment.  The physician further 
noted that, review of all evidence of record in connection 
with the hernia repair, indicate that care provided regarding 
the hernia condition was well within established standards of 
medical care.  Although unfortunate, postoperative 
infection/cellulitis can be a potential, unfavorable outcome 
of any surgical procedure.  

Based on the foregoing, the Board finds that the evidence 
does not demonstrate carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in treating the Veteran.  Moreover, it has not 
been shown that any additional disability occurred as a 
result of an event not reasonably foreseeable.  Accordingly, 
the Board finds that entitlement to compensation under 38 
U.S.C.A. § 1151 for complications from hernia surgery, 
including any pinched disc in the neck, numbness and tingling 
in both hands, tingling in the right leg, and cellulitis is 
not warranted.  As there is a preponderance of the evidence 
against the claim, the benefit-of-the-doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  

VII.  Legal analysis-Higher Ratings.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2009).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

A disability rating may require re-evaluation in accordance 
with changes in a Veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1.  In a claim for a 
greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered.  See Fenderson v. West, 
12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Staged ratings may 
be assigned where the symptomatology warrants different 
ratings for distinct time periods.  After review of the 
evidentiary record, the Board concludes that the Veteran's 
disabilities have not significantly changed during the 
pendency of the claims and uniform evaluations are warranted.  

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.  After the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  38 
U.S.C.A. § 7104(a).  

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (Board has duty to assess the credibility and 
weight of the evidence).  The Board may not base a decision 
on its own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

A.  Shrapnel Wound

The severity of muscle disability is determined by the type 
of injury, the history and complaint, and objective findings. 
38 C.F.R. § 4.56(d).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  38 
C.F.R. § 4.56(c).  

For Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe. 38 C.F.R. § 4.56.  

Muscle disability is considered to be slight if it was caused 
by a simple wound without debridement or infection.  The 
history of a slight muscle disability should include service 
department records of a superficial wound with brief 
treatment and return to duty, and healing with good 
functional results.  There should be no cardinal signs or 
symptoms of muscle disability.  Objective findings should 
include a minimal scar; no evidence of fascial defect, 
atrophy, or impaired tonus; and no impairment of function or 
metallic fragments retained in muscle tissue.  38 C.F.R. 
§ 4.56.  

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet, small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, residuals of debridement, or prolonged infection.  
The history of a moderate muscle disability should include 
service department records or other evidence of in-service 
treatment for the wound as well as a record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability (loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement), particularly, 
lowered threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  The 
objective signs of moderate disability include small or 
linear entrance and (if present) exit scars, indicating a 
short track of the missile through muscle tissue, some loss 
of deep fascia or muscle substance, impairment of muscle 
tonus and loss of power, or a lowered threshold of fatigue 
when compared to the sound side.  Id.  

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring. The history of a 
moderately severe muscle injury should include service 
department records or other evidence showing hospitalization 
for a prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as noted above and, if present, evidence of 
inability to keep up with work requirements. The objective 
evidence of a moderately severe muscle disability includes 
entrance and (if present) exit scars that indicate a track of 
the missile through one or more muscle groups, the loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side, and impairment of 
strength and endurance in comparison to the sound side. Id.

The Veteran's service-connected shrapnel wound of the abdomen 
is rated under the criteria for evaluating wounds to muscle 
group XIX, whose function is support and compression of the 
abdominal wall and lower thorax; flexion and lateral motions 
of the spine; and synergists in strong downward motion of the 
arm.  Included in this muscle group are the muscles of the 
abdominal wall, which includes the rectus abdominis, external 
oblique, internal oblique, transversalis and quadratus 
lumborum.  

A noncompensable evaluation contemplates disability that is 
slight.  A 10 percent evaluation is warranted for a muscle 
disability that is moderate, while a 30 percent evaluation is 
in order for a muscle disability that is moderately severe.  
38 C.F.R. § 4.73, Diagnostic Code 5319.  

In an August 2007 rating decision, the RO granted the Veteran 
service connection for small shrapnel wound of the abdomen.  
A noncompensable rating was assigned effective March 29, 
2007, under 38 C.F.R. § 4.73, Diagnostic Code 5319.  

The Veteran contends that the symptomatology associated with 
his shrapnel wound of the abdomen warrants a compensable 
rating under Diagnostic Code 5319.  In this case, the Board 
finds that a noncompensable evaluation is warranted under 
38 C.F.R. § 4.73, Diagnostic Code 5319.  An evaluation of 10 
percent is not warranted unless there is evidence of moderate 
disability.  

The evidence of record also shows that besides pain, the 
Veteran has not complained of the cardinal signs and symptoms 
of muscle disability in relation to his abdominal muscle 
injury.  Furthermore, the evidence shows that the only 
objectively demonstrated residuals from the muscle injury is 
a minimal scar.  Specifically, on VA examination in June 
2007, there was a very tine, charcoal looking area above and 
to the right of the abdomen.  There appeared to be no metal 
in the abdomen, and no shrapnel was seen on x-rays in the 
system.  The examiner stated that the shrapnel wound itself 
was not causing any complaints.  There is no evidence of an 
entrance or exit scars on the abdomen, and no evidence of 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no other section that provides a basis upon which 
to assign a higher disability evaluation or separate 
compensable evaluation for the disability.  There is no 
indication of a symptomatic scar or other skin problem.  
Also, there is no suggestion of any loss of function of any 
other system due to the wound.

In summary, for the reasons expressed above, the Board has 
concluded that the Veteran is not entitled to a compensable 
rating for his service-connected shrapnel wound of the 
abdomen.  The preponderance of the evidence is against the 
claim.

B.  Right Thumb

The Veteran's thumb disability has been evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5228-7804.  In order for a compensable evaluation of to be 
assigned under the criteria for loss of motion of the thumb, 
there must be a showing of a gap of one to two inches between 
the thumb pad and the fingers with the thumb attempting to 
oppose the fingers.  A rating of 20 percent is warranted for 
a gap of more than 2 inches.  Amputation of the thumb at the 
distal joint or through the distal phalanx is assigned a 20 
percent evaluation under Diagnostic Code 5152.  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 require the 
Board to consider a claimant's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. § 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation-of-
motion diagnostic codes.  

Scars involving areas other than the head, face, or neck that 
are deep or cause limited motion are 10 percent disabling if 
the scar exceeds six square inches (39 square centimeters).  
Scars with areas exceeding 12 square inches (77 square 
centimeters) warrant a 20 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  

Scars other than of the head, face, or neck, that are 
superficial and that do not cause limited motion are 10 
percent disabling if the area(s) is 144 square inches (929 
square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.  

Superficial, unstable scars are 10 percent disabling.  38 
C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 
7804, a 10 percent evaluation is assigned when there are 
superficial scars that are painful on examination.  Other 
scars are to be rated on the basis of limitation of function 
of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 
7805.  

In summary, the evidence reveals that the Veteran's service-
connected status post laceration of the right thumb is 
manifested by a mildly tender, 2 cm. scar, and complete range 
of motion of the hand, with flexion of the MP joints to 90 
degrees, flexion of the PIP joints to 100 degrees, and 
flexion of the DIP joints to 80 degrees in all fingers.  The 
right thumb had flexion of MJ joint to 30 degrees, and IP to 
10 degrees.  There are no signs and symptoms of muscle 
disability, no deformities identified in the hands, normal 
grip strength and dexterity was intact with no anatomical 
defects.  The Veteran was able to touch the tip of this thumb 
to all fingertips.  In addition, the examiner stated that 
there were no objective findings of pain, weakness, excess 
fatigability, incoordination, lack of endurance, or loss in 
range of motion with repetitive use.  The Veteran's right 
thumb scar is minimal with mild tenderness to palpation.  The 
scar was well-healed, with no underlying tissue loss or 
depression, and no keloid formation.  There was no functional 
loss or loss of range of motion to any joint due to the scar.  

Applying the legal criteria to the facts set forth above, as 
indicated, a compensable rating may be assigned under DC 5228 
for limitation of the thumb with a gap of between one and two 
inches between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  Such findings, however, 
are not demonstrated in this case, as the examination 
findings set forth above have shown no loss of thumb motion.  
In fact, no limitation of motion or other functional loss was 
demonstrated in the hand or any of the fingers so as to 
suggest the potential for separate ratings based on 
limitation of motion.  The 10 percent rating for a tender 
scar is appropriate.  There is no suggestion of any 
additional symptom or functional loss caused by the scar.  

With respect to both rating claims decided herein, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2009).  The current evidence of record does not demonstrate 
that either disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It bears emphasis that the schedular rating 
criteria are designed to take problems the Veteran 
experiences into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2009).  Therefore, given the lack of 
evidence showing disability not already contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of either issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  


ORDER

The application to reopen a claim for service connection for 
hearing loss is denied.  

Service connection for a foot disorder, to include as due to 
diabetes mellitus, is denied.  

Service connection for hepatitis C is denied.  

Compensation for additional disability from hernia surgery 
under the provisions of 38 U.S.C.A. § 1151 is denied.  

Entitlement o an initial compensable evaluation for a 
shrapnel wound of the abdomen is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for status post laceration of the right thumb is denied.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) (1).   

With respect to the diabetes claim, the Veteran's currently 
assigned 20 percent rating for diabetes mellitus contemplates 
the need for insulin and a restricted diet or an oral 
hypoglycemic agent and a restricted diet.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  A 40 percent is assigned for diabetes 
mellitus which requires an additional factor of a medical 
need for regulation of activities.  See Camacho v. Nicholson, 
21 Vet. App. 360, 365 (2007).  

In this regard, it is clear that the Veteran meets the 
criteria for the currently assigned 20 percent rating under 
Diagnostic Code (DC) 7913 as the records establishes that he 
is currently being treated with oral hypoglycemic agent and 
restricted diet.  See 38 C.F.R. § 4.119, Diagnostic Code 
7913.  What is less clear, however, is whether the Veteran's 
diabetes requires the use of insulin and a "regulation of 
activities" (i.e., avoidance of strenuous occupational and 
recreational activities), which is required for the next 
higher rating of 40 percent.  

In a statement attached to the substantive appeal, dated in 
June 2009, the Veteran argued that the examination upon which 
his claim was decided was inadequate.  He maintained that the 
examination did not reflect the severity of his disability.  
In a statement from the Veteran's attorney, dated in October 
2009, he stated that the Veteran was currently on insulin 
prescribed by the VAMC in Omaha, and he was on a special 
diet.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the RO 
must obtain these records.  

Additionally, the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran.  Green v. Derwinski, 1 Vet. App. 
121 (1991). In addition, where the evidence of record does 
not reflect the current state of the veteran's disability, a 
VA examination must be conducted.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).  In this 
case, for reasons mentioned the last VA examination may not 
reflect the current severity of the veteran's condition and, 
therefore, a new examination is indicated.  

With respect to the Veteran's claim for an increased rating 
for PTSD, the Veteran was last afforded a VA examination for 
his PTSD in June 2007.  In a notice of disagreement, dated in 
March 2008, the Veteran stated that the medical examination 
was inadequate.  The Veteran reported having panic attacks 
more than once per week.  

In contrast to the findings shown on the June 2007 
examination report, there are a number of VA outpatient 
treatment reports in 2008 and 2009 that suggest a worse 
psychiatric condition.  During a clinical visit in June 2008, 
the Veteran reported occasional suicidal thoughts when he 
gets fed up with nightmares.  He was assigned a global 
assessment of functioning (GAF) score of 50.  In October 
2008, he complained of depression, flashbacks, difficulty 
sleeping, occasional suicidal ideation, startled response and 
flashbacks; he also reported being hypervigilant.  The 
diagnosis was PTSD and depression, and he was assigned a GAF 
score of 41.  A PTSD clinic note in April 2009 reports a GAF 
score of 39.  Those scores actually reflect some impairment 
in reality testing or communication, or major impairment in 
several areas, such as work, family relations, judgment, 
thinking, or mood.  Id.  As such, they indicate a distinct 
increase in severity compared with the findings on the June 
2007 VA examination.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A (d); 38 
C.F.R. § 3.159(c) (4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, the 
Veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the Veteran's condition, the 
Board finds that a new examination is in order.  

Finally, with regard to the Veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the Veteran's pending rating 
claims for PTSD and diabetes mellitus.  The resolution of the 
Veteran's claims might have bearing upon the claim for a TDIU 
rating.  The appropriate remedy where a pending claim is 
inextricably intertwined with claim currently on appeal is to 
defer adjudication of the claim on appeal pending the 
adjudication of the inextricably intertwined claim.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to these rating claims and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the agency of original jurisdiction (AOJ) 
for the following actions: 

1.  Obtain the veteran's medical records 
for treatment of his diabetes mellitus 
and PTSD with major depressive disorder 
from the VA Medical Center in Omaha, 
Nebraska from February 2009 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  

2.  After the above records have been 
obtained, schedule the veteran for a VA 
examination to determine the current 
severity of his diabetes mellitus.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should state the treatment 
regimen in place for management of the 
disease, including the dosage of insulin 
or oral hypoglycemic agents, any dietary 
restrictions, and any medically required 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) due to diabetes.  Further, 
the examiner should note whether the 
diabetes produces episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, progressive loss 
of weight and strength, or other 
complications.  The examiner should also 
describe the impact of the veteran's 
diabetes on his occupational and social 
functioning, and specifically opine as to 
whether the veteran's diabetes renders 
him unemployable.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of his PTSD with depressive 
disorder.  The claims file must be 
reviewed by the examiner.  The examiner 
should specifically provide a full multi-
axial diagnosis pursuant to DSM-IV, to 
include a GAF score related to the 
veteran's PTSD with major depressive 
disorder.  The examiner should indicate 
the historical degree of social and 
occupational adaptability impairment due 
to PTSD with major depressive disorder.  
In addition, the examiner should evaluate 
and discuss the effect of all of the 
veteran's service-connected disabilities 
on the Veteran's employability.  The 
examiner should opine as to whether the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  

4.  The AOJ must ensure that all 
requested actions have been accomplished 
in compliance with this remand.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  Thereafter, the AOJ should 
readjudicate these issues on the basis of 
all evidence of record and all applicable 
laws and regulations.  If a determination 
remains unfavorable to the Veteran in any 
way, he and his representative should be 
furnished a Supplemental Statement of the 
Case (SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and 
regulations.  The SSOC must provide 
reasons and bases for the decision 
reached.  Thereafter, the Veteran and his 
attorney should be given the opportunity 
to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  The 
purposes of the remand are to further develop the record and 
to accord the Veteran due process of law.  No action is 
required of the Veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


